Citation Nr: 0904162	
Decision Date: 02/05/09    Archive Date: 02/13/09

DOCKET NO.  07-26 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an increased initial evaluation for the 
residuals of prostate cancer, currently evaluated as 
noncompensably disabling from January 4, 2007, 20 percent 
disabling from August 24, 2007, and 40 percent disabling from 
September 20, 2007.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The veteran served on active duty from December 1964 to 
December 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2007 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, that granted the veteran's claim of 
entitlement to service connection for the residuals of 
prostate cancer.  The veteran continues to disagree with the 
evaluation assigned for this service connected disability.  A 
videoconference hearing before the undersigned Veterans Law 
Judge was held in December 2008.


FINDINGS OF FACT

1.  For the time period prior to August 24, 2007, the veteran 
does not appear to have any voiding dysfunction.

2.  For the time period from August 24, 2007, to September 
20, 2007, the veteran's voiding dysfunction required, at 
most, changing of absorbent materials twice a day.

3.  For the period from September 20, 2007, the veteran's 
voiding dysfunction has required, at most, changing of 
absorbent materials four times a day.


CONCLUSIONS OF LAW

1.  For the time period prior to August 24, 2007, the 
criteria for a compensable evaluation for the veteran's 
service connected residuals of prostate cancer have not been 
met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 4.115, 
Diagnostic Code 7528 (2008).

2.  For the time period from August 24, 2007, to September 
20, 2007, the criteria for a 40 percent evaluation, but no 
higher, for the veteran's service connected residuals of 
prostate cancer, have been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. 4.115, Diagnostic Code 7528 (2008).

3.  For the period from September 20, 2007,  the criteria for 
an evaluation in excess of 40 percent, for the veteran's 
service connected residuals of prostate cancer, have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 4.115, 
Diagnostic Code 7528 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In correspondence dated January 2007, May 2007, September 
2007, May 2008, and June 2008, the RO satisfied its duty to 
notify the veteran under 38 U.S.C.A. § 5103(a) (West 2002) 
and 38 C.F.R. § 3.159(b) (2008).  Specifically, the RO 
notified the veteran of: information and evidence necessary 
to substantiate his claim; information and evidence that VA 
would seek to provide; and information and evidence that the 
veteran was expected to provide.  The veteran was instructed 
to submit any evidence in his possession that pertained to 
his claim.  

However, the veteran's claim for an increased disability 
rating arises from his disagreement with the initial 
evaluation following the grant of service connection.  Courts 
have held that once service connection is granted the claim 
is substantiated, additional notice is not required and any 
defect in the notice is not prejudicial.  Goodwin v. Peake, 
22 Vet. App. 128, 134 (2008); Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).  Therefore, no further notice is required for these 
claims.

VA has also done everything reasonably possible to assist the 
veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2008).  Service and VA medical records, as well as private 
treatment records, have been associated with the claims 
file.  All identified and available treatment records have 
been secured.  The veteran has been informed of the law 
relevant to his claims.  The veteran was medically evaluated 
in conjunction with this appeal.  The duties to notify and 
assist have therefore been met.

The veteran contends that an increased rating is warranted 
for his service connected residuals of prostate cancer.  
Specifically, the veteran feels he is entitled to a 100 
percent rating for his service connected residuals of 
prostate cancer.

Historically, the Board notes that the veteran underwent a 
radical prostatectomy due to prostate cancer in September 
2005.  In January 2007, he filed a claim of entitlement to 
service connection for prostate cancer.  The veteran was 
granted service connection for prostate cancer by a March 
2007 rating decision, however the veteran continues to 
disagree with the level of disability assigned.  The relevant 
evidence of record includes the reports of VA and private 
treatment records, and the results of a VA examination.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2008).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. Part 4 (2008).  The 
Board notes that claims for increased ratings require 
consideration of entitlement to such ratings during the 
entire relevant time period involved, i.e. from the date the 
veteran files a claim which ultimately results in an appealed 
RO decision, and contemplate staged ratings where warranted.  
See Hart v. Mansfield, 21 Vet. App. 505 (2008).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. Part 4, § 4.7 (2008).

The veteran's entire history is reviewed when making 
disability evaluations.  38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  In evaluating the 
veteran's claims, all regulations which are potentially 
applicable through assertions and issues raised in the record 
have been considered, as required by Schafrath.  

Additionally, the Court has held that "where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required." Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993); see also Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

The veteran is currently rated under 38 C.F.R. § 4.115b, 
Diagnostic Code 7528, for malignant neoplasms of the 
genitourinary system.  Under that code, a 100 percent rating 
is assigned for malignant neoplasms of the genitourinary 
system.  A Note following Diagnostic Code 7528 provides that 
following the cessation of surgical, X-ray, antineoplastic 
chemotherapy, or other therapeutic procedure, the rating of 
100 percent shall continue with a mandatory VA examination at 
the expiration of six months.  Any change in evaluation based 
upon that or any subsequent examination shall be subject to 
the provisions of 38 C.F.R. § 3.105(e).  If there has been no 
local reoccurrence or metastasis, the disability is to be 
rated on residuals, as voiding dysfunction.  38 C.F.R. § 
4.115b.  (In this case, the evidence does not show, nor does 
the veteran contend, that his disability includes renal 
dysfunction. Thus, his prostate cancer residuals are 
appropriately rated under the criteria for evaluating voiding 
dysfunction.)

38 C.F.R. § 4.115 (a) states that voiding dysfunction is 
rated as urine leakage, urinary frequency, or obstructed 
voiding.  A 60 percent rating is assigned for disability 
requiring the use of an appliance or the wearing of absorbent 
materials which must be changed more than four times per day.  
A 40 percent rating is assigned for disability requiring the 
wearing of absorbent materials which must be changed two to 
four times per day.  A 20 percent rating is assigned for 
disability requiring the wearing of absorbent materials which 
must be changed less than two times per day.

According to the criteria for urinary frequency listed in 38 
C.F.R. § 4.115a, a maximum 40 percent rating is assigned for 
disability resulting in a daytime voiding interval of less 
than one hour or awakening to void five or more times per 
night.  A 20 percent rating is assigned for disability 
resulting in daytime voiding interval between one and two 
hours or awakening to void three to four times per night.

As there has been no evidence presented of obstructed 
voiding, those criteria are not applicable.

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31 (2008). 

For the time period prior to August 24, 2007, the Board finds 
that the criteria for a higher evaluation, for the veteran's 
service connected residuals of prostate cancer, have not been 
met.  As noted above, in order to warrant a compensable 
rating during this period, the veteran would have to be found 
to have urine leakage requiring the wearing of absorbent 
materials which must be changed less than two times per day, 
or daytime voiding interval between one and two hours or 
awakening to void three to four times per night.  Reviewing 
the relevant evidence of record, the 
veteran underwent a radical laparoscopic prostatectomy in 
September 2005.  No complications were noted at the time of 
that surgery.  Pathology reports at the time showed 
adenocarcinoma.  A June 2006 report of VA treatment indicated 
that the veteran was doing "great" post operatively, with 
the only side effect found being impotence.  No voiding 
dysfunction was noted.

Thus, during this time period, the veteran does not appear to 
have any voiding dysfunction.  As such, the Board finds that 
the criteria for a higher evaluation are not met.  As these 
criteria are not met, the Board finds that the preponderance 
of the evidence of record is against the claim.

For the time period from August 24, 2007, to September 20, 
2007, resolving all doubt in the veteran's favor, the Board 
finds that the criteria for a 40 percent rating, but no 
higher, for the veteran's service connected residuals of 
prostate cancer, have been met.  As noted above, in order to 
warrant a higher rating for this period, the veteran would 
have to be found to require the wearing of absorbent 
materials which must be changed two to four times per day, or 
a daytime voiding interval of less than one hour or awakening 
to void five or more times per night.

Reviewing the relevant evidence of record, an August 24, 
2007, private treatment record indicates that the veteran was 
written a prescription for incontinence pads.  A  September 
2007 report of VA outpatient treatment indicates that the 
veteran was prescribed incontinence pads recently, and wanted 
to obtain those from the VA.  The prescription as entered 
indicated that they were to be used one or twice daily.

Thus, resolving all doubt in favor of the veteran, the Board 
finds, as the evidence shows that during this period, the 
veteran may have required the use of absorbent material two 
times a day, the veteran would be entitled to a 40 percent 
evaluation.  However, there is no evidence of record showing 
that the veteran required absorbent materials which needed to 
be changed more than four times per day.  Thus the criteria 
for a 40 percent evaluation, but no higher, are met for this 
period.

For the period from September 20, 2007, the Board finds the 
criteria for a higher evaluation for the veteran's service 
connected residuals of prostate cancer have not been met.  As 
noted above, in order to warrant a higher rating, the veteran 
would have to be found to require, for his voiding 
disability, the use of an appliance or the wearing of 
absorbent materials which must be changed more than four 
times per day.

 Reviewing the relevant evidence of record, a September 28, 
2007, report of private treatment specifically indicates that 
the veteran denied any loss of bladder function.
A March 2008 report of private treatment noted that the 
veteran reported problems leaking urine when he lifts 
something heavy.

A report of a May 2008 VA examination indicates that the 
veteran reported increasing problems with incontinency 
following his prostate surgery.  The veteran reported 
problems with urgency and dribbling.  He reported a daytime 
voiding interval of 1 to 2 hours, and voiding of four times a 
night.  He particularly reported stress incontinence, and 
that he had to wear absorbent material that needed to be 
changed 2 to 4 times a day.  It was noted that there was no 
history of obstructed voiding or renal dysfunction.  The 
veteran reported leakage on exertion.  This urinary 
incontinence was noted to have significant effects on his 
occupation, and mild effects on his ability to exercise and 
travel.

This evidence does not show a disability requiring the use of 
an appliance or the wearing of absorbent materials which must 
be changed more than four times per day; as such, the Board 
finds that the criteria for a higher evaluation are not met.  
As these criteria are not met, the Board finds that the 
preponderance of the evidence of record is against the claim.

The Board recognizes the veteran's hearing testimony from 
December 2008, in which he indicates that he feels his 
symptomatology warrants an increased rating.  However, the 
Board finds that his level of symptomatology, as clearly 
noted in his most recent examination, simply does not meet 
the criteria for a higher evaluation.

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt doctrine does not apply, and an 
increased rating must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).

The Board recognizes the veteran's argument that, as 
Diagnostic Code 7528 provides for a 100 percent rating for 
malignant neoplasms of the genitourinary system, he should be 
entitled to a 100 percent rating.  However, reviewing the 
note following that Diagnostic Code, which is cited above, it 
is clear that this 100 percent rating is intended to be given 
only while the veteran has active cancer, during treatment 
for that cancer, and for six months following the cessation 
of therapeutic procedures.  It is further clear that if there 
is no recurrence, the veteran is to be rated for voiding 
dysfunction.  The veteran filed his claim in January 2007, 
two years and fourth months after his successful prostate 
surgery.  Therefore, at the time he filed this claim he was 
well past the point of six months after therapeutic treatment 
had ended, and no evidence has been presented which shows 
that the veteran has undergone any recurrence of his cancer.  
Therefore, the Board finds that the veteran would not have 
been entitled to a 100 percent rating at the time he filed 
his claim in January 2007.





ORDER

For the time period prior to August 24, 2007, entitlement to 
an increased rating for the veteran's service connected 
residuals of prostate cancer have not been met.

For the time period from August 24, 2007, to September 20, 
2007, entitlement to a 40 percent rating for the veteran's 
service connected residuals of prostate cancer have been met.

For the period from September 20, 2007, entitlement to an 
increased rating for the veteran's service connected 
residuals of prostate cancer have not been met.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


